        Case 1:19-cv-00203-CWD Document 37 Filed 07/16/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO




WILDEARTH GUARDIANS, et al.,
                                               Case No. 1:19-cv-00203-CWD
                      Plaintiffs,

v.                                             ORDER

U.S. FOREST SERVICE, et al.,

                      Defendants.



       Upon consideration of the parties’ status report and proposed scheduling order,

(Dkt. 36), and finding good cause, the following deadlines shall govern these

proceedings:

       1. Federal Defendants shall file a motion to dismiss the remaining claim in this

case pursuant to Rule 12(b)(1) and 12(b)(6) on or before July 17, 2020.

       2. Plaintiffs shall file their response to Federal Defendants’ motion to dismiss on

or before August 28, 2020.

       3. Federal Defendants shall file their reply to Plaintiffs’ response within 21 days

after the response.




ORDER - 1
        Case 1:19-cv-00203-CWD Document 37 Filed 07/16/20 Page 2 of 2




      4. The Court will conduct a hearing on the motion via video conference on

Wednesday, October 28, 2020, at 1:30 p.m. mountain time. Instructions for participation

in the video conference will be forthcoming via a separate notice of hearing.

      4. All other current proceedings in this case are STAYED pending resolution of

the prospective motion to dismiss.


                                                DATED: July 16, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




ORDER - 2
